Citation Nr: 0303152	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's marriage to the claimant may be deemed 
valid.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant/claimant asserts that she was legally married 
to the veteran, who had active service from January 1942 to 
May 1946 (and died in June 1998).  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
administrative decision of the Manila, Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).


FINDING OF FACT

The appellant was aware of a legal impediment to her marriage 
to the veteran at the time of the marriage.


CONCLUSION OF LAW

The appellant's marriage to the veteran is not valid for VA 
purposes.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. 
§§ 3.50, 3.52 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Where, as here, 
factual findings are not determinative and the question is 
one of law, the VCAA is not applicable.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The VA's duties to notify and assist have been substantially 
met in this case, however.  The Board note that the RO 
requested specific information needed to substantiate the 
claimant's appeal in November 2000 and March 2001 
correspondence, and the March 2002 statement of the case 
detailed the applicable law.  A field investigation was also 
conducted.

In an October 1990 affidavit, the veteran stated that he 
married R.D. in December 1937.  In February 1958, R.D. left 
the veteran for another man.  In March 1958, the veteran 
hired the claimant to care for his children and "took [her] 
as my second wife."  In a supplement to the affidavit, the 
veteran stated that the claimant had a daughter out of 
wedlock in January 1956, and she had separated from the 
father in March 1958.  A lengthy statement from the veteran 
reiterated that he believed his first marriage ended when 
R.D. was unfaithful.

In a November 1991 joint affidavit, the veteran and claimant 
stated that they had cohabited without benefit of lawful 
marriage since 1958, and were seeking to enter into a legal 
union.  They declared that they were a widower and widow, 
respectively.

A copy of a marriage certificate reveals that the veteran and 
the claimant were married in November 1991.  The veteran 
indicated he was a widower, and the claimant that she was a 
widow.  

In August 2001, the claimant was deposed.  She stated that 
she had met the veteran when hired to care for his children 
in 1958.  At the time she met him, the veteran told her that 
he was legally married to R.D., but she had left him for 
another man.  The claimant had in fact met R.D. several 
times.  She was aware of the veteran's prior, legal marriage 
when they began cohabiting and when they married in 1991.  
She and the veteran decided to marry in 1991 because the 
veteran and his first wife had been separated for over 30 
years.  A lawyer allegedly told them the marriage was legal.  
She also revealed that she had been married previously, and 
was separated from her first husband.  She called herself a 
widow because of the separation. 

The veteran's son was interviewed.  He stated that his 
parents had separated in 1956, and in 1958, the veteran and 
the claimant began living together as husband and wife.  His 
mother was R.D., and she had visited the veteran and 
claimant.

The daughter of the claimant by her first husband was 
interviewed.  She stated that her parents separated soon 
after her birth in 1956, and she lived with the claimant and 
veteran.  Her father died in April 2001.

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. § 1102 (West 1991); 38 C.F.R. § 3.54 
(2001).  A "surviving spouse" is a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse or in the case of temporary separations) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3).  
Further, the marriage must meet the regulatory requirements 
of 38 C.F.R. § 3.1(j), which provides that a marriage must be 
legally valid under the laws of the place of residence at the 
time of marriage or when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

Here, the marriage of the veteran and the claimant was not 
legally valid under the laws of the Republic of the 
Philippines in either 1958 or 1991, as both had prior, 
undissolved marriages.  The marriage between the veteran and 
claimant was null and void.

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Here, the veteran has freely admitted that she was aware of 
the legal impediment to the marriage.  She knew the veteran 
had been married, and knew that his wife was still alive.  
Therefore, the marriage cannot be deemed valid, and the 
claimant may not be recognized as a surviving spouse for VA 
purposes.


ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

